Citation Nr: 1046543	
Decision Date: 12/13/10    Archive Date: 12/20/10

DOCKET NO.  05-03 798	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in St. Louis, Missouri


THE ISSUE

Entitlement to compensation under the provisions of 38 U.S.C.A. 
§ 1151 for additional disability incurred as a result of medical 
treatment, including testicular cancer surgery in May 1995.


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart of the U.S.A.


ATTORNEY FOR THE BOARD

G. Jackson, Counsel




INTRODUCTION

The Veteran served on active duty from November 1974 to March 
1975. 

This matter initially came before the Board of Veterans' Appeals 
(Board) on appeal from an August 2003 rating decision issued by 
the RO, which in pertinent part denied the Veteran's claim for 
entitlement to compensation under the provisions of 38 U.S.C.A. 
§ 1151.

Most recently, in September 2009, the Board denied the Veteran's 
claims for entitlement to benefits under the provisions of 
38 U.S.C.A. § 1151.  The Veteran appealed the decision to the 
United States Court of Appeals for Veterans Claim (Court).  In 
June 2010, the Court granted a Joint Motion to vacate the 
September 2009 decision and to remand the matter for further 
development.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the Veteran if 
further action is required.


REMAND

In the June 2010 Joint Motion, the parties agreed that in the 
September 2009 decision, the Board failed to give adequate 
reasons and bases to support its decision.  Specifically the 
parties agreed that the Board relied on an inadequate examination 
in determining that the Veteran was not entitled to compensation 
under the provisions of 38 U.S.C.A. § 1151 for additional 
disability incurred as a result of medical treatment.  In this 
regard, the parties agreed that the April 2009 VA examination was 
inadequate because, on a whole, the examiner's conclusions were 
not supported by sufficient rationale and explanation.  To that 
end, the parties agreed that the examiner's response to the 
questions was wholly unclear.

VA regulations provide that where "the [examination] report does 
not contain sufficient detail, it is incumbent upon the rating 
board to return the report as inadequate for evaluation 
purposes." 38 C.F.R. §§ 4.2, 19.9 (2010).  Where the Board makes 
a decision based on an examination report that does not contain 
sufficient detail, remand is required by the courts "for 
compliance with the duty to assist by conducting a thorough and 
contemporaneous medical examination." Goss v. Brown, 9 Vet. App. 
109, 114 (1996); Stanton v. Brown, 5 Vet. App. 563, 569 (1993).  
Given the Veteran's essential contention that he incurred 
additional disability as a result of medical treatment, including 
testicular cancer surgery in May 1995, the Board finds that a 
another VA examination is necessary.  

Accordingly, the case is REMANDED for the following action:

1. A letter should be sent to the Veteran 
explaining, in terms of 38 U.S.C.A. §§ 5103 
and 5103A (West 2002 & Supp. 2009), the 
need for additional evidence regarding his 
claim.  This letter should reflect all 
appropriate legal guidance.  See e.g., 
Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006). 

2.  The Veteran is to be afforded another 
VA medical examination to be performed by 
an urologist.  All indicated tests and 
studies are to be performed.  Prior to the 
examination, the claims folder must be made 
available to the physician for review of 
the case.  A notation to the effect that 
this record review took place should be 
included in the report of the examiner.  
The examiner is requested to respond to the 
following questions:

a) Was the left testicle orchiectomy 
performed during the May 1995 VA 
hospitalization in question properly 
performed; 
(b) did such surgery cause any of the 
disabilities at issue (including 
numbness and discomfort in the groin, 
numbness in the leg, a hernia, scar 
tenderness, erectile dysfunction, 
irritable bowel syndrome; dizziness, a 
seizure, and a liver cyst);
(c) if surgery during the May 1995 VA 
hospitalization in question caused any 
of the claimed disorders, were these 
disorders a certain, or near-certain, 
risk of the left orchiectomy that was 
performed; 
(d) did such surgery performed during 
the May 1995 VA hospitalization in 
question permanently worsen any 
preexisting disability that may have 
been present (versus the continuance 
or "natural progression" of any 
preexisting disability; 
(e) were any of the claimed disorders 
caused by carelessness, negligence, 
lack of proper skill, error in 
judgment, or similar instance of fault 
on the part of the VA in furnishing 
hospital care, medical/surgical 
treatment, or examination during the 
May 1995 VA hospitalization in 
question; and, 
(f) was any claimed disability caused 
by an event not reasonably foreseeable 
(such as an accident) (i.e., an event 
that would not be reasonably 
anticipated or expected by a health 
care provider who utilized the degree 
of care a prudent or competent person 
so engaged would exercise)?

A clear rationale must be given for ALL 
opinions and conclusions expressed.  
The physician must adequately explain the 
justification for the opinions or 
conclusions using sound medical principles.

3.  The Veteran must be given adequate 
notice of the date and place of any 
requested examination(s).  A copy of all 
notifications, including the address where 
the notice was sent must be associated with 
the claims folder.  The Veteran is to be 
advised that failure to report for a 
scheduled VA examination without good cause 
shown may have adverse effects on his 
claim.

4.  After completion of all indicated 
development, the Veteran's claim should be 
readjudicated in light of all the evidence 
of record.  If the determination remains 
adverse to the Veteran, he and his 
representative should be furnished with a 
Supplemental Statement of the Case and 
given an opportunity to respond thereto.

Thereafter, if indicated, the case should be returned to the 
Board for the purpose of appellate disposition.  The Veteran has 
the right to submit additional evidence and argument on the 
matter or matters the Board has remanded.  Kutscherousky v. West, 
12 Vet. App. 369 (1999).  This claim must be afforded expeditious 
treatment.  The law requires that all claims that are remanded by 
the Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  See 
38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
MICHAEL MARTIN
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).

